Title: From George Washington to Lieutenant Colonel Benjamin Ford, 26 May 1779
From: Washington, George
To: Ford, Benjamin



Sir
Hd Q. [Middlebrook] 26 May 1779

I am to acknowlege the receipt of your favor of the 24th instant which came to hand this morning.

Should the goods which have been seized, be condemned as legal prize, by the laws of the State, in my opinion it will be most equitable to have the proceeds equally divided among the whole of the detachment. I am much obliged to you for your offer—but I do not want any of the articles.
As you will have recd orders by this time from the Adjutant Genl to return, it is unnecessary for me to give any instructions on the subject of spies. I am &c.
G.W.
